          Case 1:17-cr-00597-RJS Document 109 Filed 06/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                                  No. 17-cr-597 (RJS)
                                                                       ORDER
 DANIEL SHERLOCK,

                                 Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         On June 25, 2020, the Second Circuit remanded this case to the Court so that it may “clarify

the basis for imposing the $5,000 special assessment” on Defendant under the Justice for Victims

of Trafficking Act, 18 U.S.C. § 3014(a). (Doc. No. 108 at 1.) In particular, the Second Circuit

directed the Court to “make specific findings regarding the [D]efendant’s indigence” and, if the

Court determines that Defendant is in fact indigent, to “vacate the judgment only insofar as it

contains the $5,000 special assessment.” (Id.) Accordingly, IT IS HEREBY ORDERED THAT

Defendant shall submit a letter by July 15, 2020, setting for his position on whether he is indigent

and thereby exempt from the statutory special assessment. IT IS FURTHER ORDERED THAT

the government shall submit a response to Defendant’s letter by July 29, 2020.



SO ORDERED.

Dated:          June 29, 2020
                New York, New York


                                                      RICHARD   D J.
                                                                  J SULLIVAN
                                                                     SUL
                                                                     SU
                                                                     SULL
                                                                       LL
                                                                        LIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
